            Case 7:19-cv-10028-PMH Document 38 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE,
                           Plaintiff,                         ORDER

                    -against-                                 19-CV-10028 (PMH)
SARAH LAWRENCE COLLEGE, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       The Court held a telephonic conference on September 3, 2020. Counsel for all parties

appeared. In accordance with the Stipulated Confidentiality Agreement and Protective Order (Doc.

33), for the reasons stated on the record, the Court directs as follows:

       1.       Plaintiff shall, forthwith, obtain and produce to Defendants: (a) the balance of “all

mental health records . . . from August of 2017 to present” (Doc. 37); and (b) medical and mental

health records relating specifically to suicide attempts prior to August 2017;

       2.       The parties shall meet and confer regarding discovery issue by the Court’s direction

in Number 1, above, and Plaintiff’s expert disclosure raised by Defendants during the conference;

and

       3.       On or before September 28, 2020: (a) Plaintiff shall serve and file a letter updating

the Court on her production of records; and (b) Defendants shall serve and file a letter raising any

objections to the production of records. These letters shall be no longer than two pages each.
          Case 7:19-cv-10028-PMH Document 38 Filed 09/03/20 Page 2 of 2




         The Court shall hold a telephonic conference on October 1, 2020 at 12:00 p.m. At the time

of the scheduled conference, all parties shall call (888) 398-2342, access code 3456831. The Clerk

of the Court is respectfully directed to terminate the event at Doc. 37.

                                                  SO ORDERED:

Dated:     New York, New York
           September 3, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 2
